CJF7.22.19




e
                                                          U.S. Dcpartmcnt             of .Justicc

                                                          United States Attorney
                                                          District oflv/Olyiand

Sandra lI'ilkinso1l                                       Suite./OO
Assistant VII/led Slates Altomey                          36 S: Charles Street
Sandra. H'i/ki1lsoll@lIsdoj.gOl'                          Ba/timore, MD2/201-3//9




                                                July 23. 2019

Manuel J Retureta Esq.
RETURETA & WASSEM, P.L.L.c.
300 New Jersey Ave .• NW. Suite 900
Washington. D.C. 2000 I

Re:          United States v. Ivanovieh Constanzo Mercedes-Soriano.              Criminal No. RDB 18-535

Dear Counsel:

         This letter. together with the Sealed Supplement, conlinns the plea agreement (this
"AgreemenC) that has been offered to your client, Mercedes-Soriano (hereinafter "Defendant"),
by the United States Attorney's Office for the District of Maryland ("this Office").       If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by July 25. 2019. it will be deemed withdrawn. The terms of
the Agreement are as follows:

                                          Offenses of Conviction

         1.    The Delendant agrees to plead guilty to Count One and Seven of the Superseding
Indictment. which charges the Defendant with Conspiracy to Distribute and Possess with Intent to
Distribute Controlled Dangerous Substances, in violation of 21 U.S.c. ~ 846 (Count One) and
False Claim to U.S. Citizenship, in violation of 18 USC. ~ 911. The Defendant admits that the
Defendant is, in lilct, guilty of these offenses and will so advise the Court.

       2.      This plea agreement is expressly contingent on acceptance by the Court of a plea
agreement offered this day to Defendant Herme Soriano. Absent acceptance of the pleas by the
Coul1s as to both Mercedes-Soriano and Soriano, the terms of this agreement are null and void.

                                         Elements of the Offense

       3.      The clements of the offense to which the Defendant has agreed to plead guilty. and
which this Office would prove if the case went to trial. are as follows:

             Count One: Narcotics Conspiracy,

                a.     "rom in or about March 2017 through in or about September 26. 2018, in
the District of Maryland. an agreement existed between two or more persons to distribute and
possess with the intent to distribute a mixture or substance containing a detectable amount of
,
    cocaine, a Schedule II controlled substance and one kilogram or more of a mixture or substance
    containing a detectable amount of heroin, a Schedule I controlled substance.

                    b.      The Defendant knowingly entered into the charged agreement.

             Count Seven: False Claim to Citizenship

                    a.      On or about the dates charged in the Superseding    Indictment, the Defendant
    was an alien.

                    b.    The Defendant falsely and willfully represented       himself to be a citizen of
    the United States when, in fact, he was not.

                                                   Penalties

             4.     The maximum penalties provided by statute for the offenses to which the Defendant
    is pleading guilty are as follows:

                             Minimum         Maximum           Supervised      Maximum         Special
     Count       Statute
                               Prison         Prison             Release         Fine        Assessment
                                                                At least 5
                                                                  years;
                21 U.S.C.
      One                      10 years         Life           maximum       $10.000.000         $100
                  ~ 846
                                                                   life

     Seven     18 U.s.C.         N/A           3 years            I year     $250.000.00     $100.00
               ~ 911

                     a.     Prison: If the Court orders a term of imprisonment.     the Bureau of Prisons
    has sole discretion to designate the institution at which it will be served.

                   b.      Supervised Release: If the Court orders a term of supervised release, and
    the Defendant violates the conditions of supervised release, the Court may order the Defendant
    returned to custody to serve a term of imprisonment as permitted by statute, followed by an
    additional term of supervised release.

                   c.     Restitution: The Court may order the Defendant to pay restitution pursuant
    to 18 U.S.c. ~~ 3663, 3663A, and 3664.

                     d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
    unless the Court orders otherwise under 18 U.S.c. ~ 3572(d). The Defendant may be required to
    pay interest if the fine is not paid when due.

                    e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
    traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
    property subject to forfeiture.




                                                         2
•
                     f.     Collection of Debts: If the Court imposes a fine or restitution, this Ollice's
     Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
    schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
    nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
    schedule of payments and not the only method, nor a limitation on the methods, available to the
    United States to enforce the judgment: and (3) the United States may fully employ all powers to
    collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
    agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
    exereiscs direct or indirect control.     Until the money judgment is satisfied, the Defendant
    authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
    and to request and review the Defendant's federal and state income tax returns. The Defendant
    agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
    federal tax return information) and a financial statement in a form provided by this Ollice.

                                               Waiver of Rights

            5.      The Defendant understands that by entering into this Agreement,        the Defendant
    surrenders certain rights as outlined below:

                    a.     If the Defendant had pled not guilty and persisted in that plea. the Defendant
    would have had the right to a speedy jury trial with the close assistance of competent counsel.
    That trial could be conducted by a judge, without a jury, if the Defendant. this Office, and the
    Court all agreed.

                     b.      II'the Defendant elected a jury trial, the jury would be composed of twclve
     individuals selected from the community. Counsel and the Defendant would have the opportunity
     to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
     would have the opportunity to strike a certain number of jurors peremptorily.       All twelve jurors
     would have to agree unanimously before the Defendant could be found guilty of any count. The
    jury would be instructed that the Defendant was presumed to be innocent, and that presumption
     could be overcome only by proof beyond a reasonable doubt.

                    c.    If the Defendant went to trial. the Government would have the burden of
    proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
    confront and cross-examine the Government's witnesses.       The Defendant would not have to
    present any defense witnesses or evidence whatsoever. II' the Defendant wanted to call witnesses
    in defense, however. the Defendant would have the subpoena power of the Court to compel the
    witnesses to attend,

                    d.     The Defendant      would have the right to testify in the Delendant's own
    defense if the Defendant so chose. and    the Defendant would have the right to refuse to testify. If
    the Defendant chose not to testify. the   Court could instruct the jury that they could not draw any
    adverse inference from the Defendant's     decision not to testify.

                    e.      Ifthc Defendant were found guilty after a trial, the Defendant would have
    the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
    evidence to see if any errors were committed which would require a new trial 01' dismissal of the



                                                       .'
,
    charges. By pleading guilty. the Defendant knowingly gives up the right to appeal the verdict and
    the COlll1'S decisions.

                    f.     By pleading guilty. the Defendant will bc giving up all of these rights.
    except the right. under the limited circumstances set forth in the "Waiver of Appeal" paragraph
    below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
    may have to answer the Court's questions both about the rights being given up and about the facts
    of the case. Any statements that the Defendant makes during such a hearing would not be
    admissible against the Defendant during a trial except in a criminal proceeding for peciury or false
    statement.

                     g.     If the Court accepts the Defendant's plea of guilty. the Defendant will be
    giving up the right to Iile and have the Court rule on pretrial motions, and there will be no further
    trial or proceeding of any kind in the above-referenced criminal case, and the Court will lind the
    Defendant guilty.

                      h.     By pleading guilty. the Defendant will also be giving up certain valuable
    civi I rights and may be subject to deportation or other loss of immigration status. including possible
    denaturalization.    The Defendant is not a citizen of the United States and pleading guilty will have
    consequences with rcspcct to the Defendant's immigration status. Under federal law. conviction
    for a broad range of crimes can lead to adverse immigration consequences, including automatic
    removal from the United States. Removal and other immigration consequences are the subject of
    a separate proceeding, however, and the Defendant understands that no one, including the
    Defendant's attorney or the Court, can predict with certainty the effect of a conviction on
    immigration status. The Defendant is not relying on any promise or belief about the immigration
    consequences of pleading guilty. The Defendant nevertheless affirms that the Defendant wants to
    plead guilty regardless of any potential immigration consequences.

                                  Advisory Sentencing Guidelines Applv

            6.      The Defendant understands that the Court will determine a sentencing guidelines
    range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
    Act of 1984 at 18 U.s.c. ~ 3551-3742 (excepting 18 U.S.c. S 3553(b)(I) and 3742(e)) and 28
    U.S.c. ~~ 991 through 998. The Defendant further understands that the COlIl1 will impose a
    sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
    advisory guidelines range in establishing a reasonable sentence.

                                Factual and Advisorv Guidclines Stipulation

            7.    This Ollice and the Defendant stipulate and agree to the Statcment of Facts set forth
    in Attachment A, which is incorporated by reference herein and to the following applicable
    Sentencing Guidelines ('"U.S.S.G:'):

                a. As to Count One (Narcotics Conspiracy), the applicable base offense level is 30
    pursuant to United States Sentencing ~ 201.1 (c)(5) to account for at least one kilogram (but less
    than 3 kilograms) of heroin .. 222 grams of heroin and fentanyl and 34 grams of cocaine base.




                                                       4
            b. As to Count Seven (False Claim to U.S. Citizenship),              the base offense level is 8,
U.S.S.G.   S 2L2.2.
            c. Counts One and Seven do not Group and the Multiple Count rules in Chapter Three
of the U.S.S.G. apply. Howcver, because thc offcnse Icvcl for Count One is 9 or more levcls more
scrious than Count Scvcn thcrc is no fUl1her increase. U.S.S.G. S 301.

            d. Provided the Defendant meets the eritcria sct forth in subdivisions (I )-(5) of
subsection (a) of S5C 1.2 (Limitation on Applicability of Statutory Minimum Sentcnccs in Certain
Cascs), thcrc is a decreasc of2 levels.

              e. This Office docs not opposc a 2-levcl rcduction in thc Defcndant's adjusted otfense
 Icvel pursuant to U.S.S.G. S 3E 1.1(a), bascd upon the Defcndant's apparcnt prompt rceognition
 and aftirmativc acceptance of pcrsonal responsibility for the Defcndant's criminal conduct. This
 Officc may oppose any adjustment for acceptance of rcsponsibil ity under U.S.S.G. S 3E I. I(a) and
 may dcclinc to makc a motion pursuant to U.S.S.G. S 3EI.1 (b), if the Defendant: (i) fails to admit
 each and cvery item in thc factual stipulation; (ii) denics involvement in thc otfcnse; (iii) gives
 conflicting statements about thc Dcfcndant's involvemcnt in the offense; (iv) is untruthful with thc
 Court, this Officc, or thc United States Probation Office; (v) obstructs or attcmpts to obstruct
justice prior to sentcncing; (vi) cngages in any criminal conduct bctwccn thc date of this
 Agrecment and thc datc of sentcncing; (vii) attcmpts to withdraw the plea of guilty; or (viii)
 violates this Agreement in any way.

            1'. Accordingly,    thc adjustcd offcnse levcl is 26.

            g.     Thc p3l1ies fully anticipate that, not latcr than the time of the sentencing hearing.
thc dcfcndant     will mect thc rcquirements of the so-called "Safety Valvc" pursuant to U.S.S.G
5CI.2(h), thc    coul1 shall impose a sentence in accordancc with the applicable guidelincs without
regard to any    statutory minimum sentcnce.

         8.      Other than as set forth above, no othcr offcnsc charactcristics. sentencing guidcl incs
factors, potential departurcs or adjustments set forth in the United Statcs Sentencing Guidclincs
are in disputc or will be raiscd in calculating the advisory guidelincs rangc.

                                        Obligations of the Parties

        9.       At thc timc of scntencing, thc Defcndant reserves the party to advocate for any
lawful sentence using thc factors set f0l1h pursuant to 18 U.S.c. S 3553. Thc Govcrnmcnt agrees
to cap its sentencing recommendation at no more tl~\ll!(>-;Till 5 iii! iIIi'6<ratlfl'" ,c J" I   ('                            I
                                                         Tf"-e- UJ w   e Iv ci    0    ,,\Q..   CJ)f):.O-J' r'/::."!;... e d   h.::J
         10.    This Omce rescrves the right to bring to the Court's attention all informif;,n with                     The
respcct to thc Defcndant's background, character, and conduct that this Office deems relevant to                        foV""""i
sentencing, including the conduct that is the subject of any counts of the Superseding Indictment.                     -Iv
At the time of sentencing, this Office will move to dismiss any open counts against the Defendant.                      he-
                                                                                                           Of pi       iCcchv .
                                                                                                                          ~

                                                     5
                                          Waiver of Appeal

       II.     In exchange for the concessions made by this Ortice and the Defendant            in this
Agreement, this Oftiee and the Defendant waive their rights to appeal as follows:

                 a.      The Defendant knowingly waives all right, pursuant to 28 U.s.c. ~ 1291 or
any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statutes to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statutes, to the extent that such challenges
legally can be waived,

                 b.     The Defendant and this Oftiee knowingly and expressly waive all rights
conferred by 18 U.s.c. ~ 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment     of the advisory sentencing guidelines range, the determination         of the
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, tine, order of forfeiture.
order of restitution, and term or condition of supervised release), except both parties rcserve the
right to appeal any unlawful sentence.

                e,      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Ortice or any investigating agency.

                            Consent to Removal from the United States

         12.     The Defendant acknowledges that he is subject to removal from the United States
and agrees not to contest any removal proceedings brought by the Department of Homeland
Security (DHS). If the DHS files a Notice to Appear or other administrative document requiring
the Defendant to show cause why he should not be removed. the Defendant agrees to request an
expedited removal hearing and to consent to removal. The Defendant acknowledges that by
consenting to removal, he will be removed from the United States expeditiously upon completion
of his term of incarceration. The Defendant knowingly waives any and all rights to appeal, reopen,
reconsider or otherwise challenge his removal.

         13.      The Defendant agrees to waive any rights he may have to apply for any form of
relief or protection from removal. deportation or exclusion under the Immigration and Nationality
Act (as amended) and related federal regulations. The rights the Defendant is waiving include, but
are not limited to the ability to apply for voluntary depm1ure. asylum, withholding of dep0l1ation
or removal, cancellation of removal, suspension of deportation, adjustment of status and protection
under the Convention Against Torture. As part of this agreement, the Defendant specifically
acknowledges and states that he has not been persecuted or tortured in, and has no present fear of
persecution or t0l1ure in the Dominican Republic on account of race, religion, nationality, political
opinion or membership in a particular social or political group.

        14.   The Defendant agrees that upon entry of this plea agreement, the Defendant
abandons any and all applications for relief from deportation. removal or exclusion he may have

                                                   6
filed and agrced not to file or prosecute any application for relief from removal. dcportation or
exclusion before any fcdcral court, immigration court, Board of Immigration Appeals or DHS prior
to the defendant's removal from the United States.

        15.      The Defendant agrees to assist the Of IS in his removal. Specifically. the defendant
agrees to assist thc DHS in procuring travel or other documents necessary for the Defendant's
rcmoval; to cooperate with representatives of the country or countries to which the Defendant's
removal is dircctcd; and to executc promptly those documents which are needed to cfrcct thc
Defendant's removal. Thc Dcfendant agrees that his f[lilure or refusal to cooperate in his removal
shall constitute a material breach of this agreement and may subject the Defendant to additional
criminal penalties.

                                              Forfciturc

        16.     The Defendant understands that the COlllt may enter an Order of Forfeiture as part
of the Dcfendant's sentencc. and that the Order of Forfeiture may include assets dircctly traceable
to the offenscs. substitute assets, and/or a money judgment equal to the value of the property
derived from. or otherwise involved in. the offenses.

          17.    Thc Defendant waives all challengcs to any forfeiture carricd out in accordance
with this Agreement on any grounds. including any and all constitutional,           legal. cquitable.
statutory, or administrative grounds brought by any means. including through direct appeal. habeas
corpus petition. or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or revicw or any petition for rcmission of forfeiture.

                       Defendant's   Conduct Prior to Sentencing and Breach

         18.     Bctwcen now and the date of the scntencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. S 3C I. I; will not violate any fcdcral.
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the COlllt, this Office. law enforcement agents, and probation officers: will
cooperate in thc prcparation of the presentcncc report: and will not move to withdraw from the
plea ofguilty or from this Agreemcnt.

           19.   If the Delendant engages in conduct prior to sentencing that violatcs thc above
paragraph of this Agrccment. and the Court finds a violation by a prcponderance of the cvidencc.
then: (i) this Office will bc fi'ec from its obligations undcr this Agrcemcnt; (ii) this Office may
make sentencing arguments and rccommcndations different from those set out in this Agrccmcnt.
even if the Agreement was rcached pursuant to Rule II(c)(I)(C); and (iii) in any criminal or civil
proceeding. this Office will be frcc to usc against thc Dcfcndant all statcments madc by the
Defcndant and any of the information or matcrials provided by thc Dcfcndant, including
statements, information, and materials provided pursuant to this Agreement, and statcmcnts made
during proceedings beforc the Court pursuant to Rule I I of the Fedcral Rules of Criminal
Proccdurc. A determination that this Office is relcascd from its obligations under this Agrccment
will not permit thc Dcfcndant to withdraw the guilty plea. The Dclendant acknowlcdgcs that thc
Defendant may not withdraw the Defendant's guilty plea-even              if made pursuant to Rule
 1 I(c)( I)(C)-i I'the Court finds that thc Defcndant breached thc Agreemcnt. In that event. neither

                                                   7
the Court nor the Government will be bound by the speeific sentenee or sentencing range agreed
and stipulated to herein pursuant to Rule I I(e)( I)(C).

                                         Court Not a Partv

         20.     The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
 in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
 impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                         Entire Agreemcnt

        21.      This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defcndant. There arc no other
agreemcnts, promises. undertakings, or undcrstandings between the Defendant and this Oflice
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement.   please
sign and have the Defendant sign the original and return it to me promptly.

                                                      Very truly yours,

                                                      Robert K. Hur
                                                      United States Attorney

                                                              /s/
                                                      Sandra Wilkinson
                                                      Paul Riley
                                                      Assistant United States Attorneys

         I have read this Agreement and/or have had the Agreement read to me translated into
Spanish, including the Sealed Supplement, and carefully reviewed every part of it with my
attorney. I undcrstand it and I voluntarily agree to it. Specifically, I have reviewed the Factual
and Advisory Guidelincs Stipulation with my attorney and I do not wish to change any part of it.
I am completely satisfied with the representation of my attorney.


                                             ~a."'OJ \'c~ CO'" La,,,,,"'L" 'fV\           a cJc~
                                              Ivanovich Constanzo fvlercedes-Soriano
                                              Defendant

                                                 8
•




             I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
    including the Sealed Supplement with the Defendant. I ~r slated or caused to be translated this
    agreement from English into Spanish to the defendant on      ::J ,20 I9. The Defendant advises me
    that the Defendant understands and accepts its terms. To y knowledge, the Defendant's decision
    to enter into this Agreement is an informed and voluntary ne.

                                                                        J                       )


                                                                    etureta, Esq.




                                                   9
                      ATTACHMENT         A - STIPULATION        OF FACTS

        The undersigned parlies slipulale and agree Ihal if Ihis case had proceeded 10 Irial, Ihis
Office would have proven IhefollOll'ingji,cls beyond a reasonable doubi. The undersigned parlies
also Slipulale and agree Ihallhefollowingfacls do nol encompass aI/ oflhe evidence Ihalll'ouid
have been presenled had Ihis mailer proceeded 10 Irial.

        Ivanovich Constanzo Mercedes-Soriano     a/k/a "Misael Constanzo Mercedes." "German
Pen a Lopez" a/k/a Julian ("the Defendant'.) was born in the Dominican Republic and is illegally
in the United States.

        Beginning at a time unknown. but at least as early as June 2017 and continuing until
September 26. 2018, the Defendant conspired with Elvin Solano-Pena and Henne Soriano (a/k/a
Miguel Urraca-Gonzalez) and others to distribute cocaine (crack) and 1000 grams or more of
heroin to drug users that lived primarily in Cecil County, Maryland.

         On July 16, 2018, Maryland State Police (MSP) officers were at the Flying .I truck stop
in North East Maryland when they observed a known drug user (Witness I) waiting for someone.
A silver Nissan Altima arrived with Solano-Pena and Soriano inside. Witness I walked over and
purchased drugs. MSP confronted Witness I who agreed to provide information and stated that
she had bought drugs from the men before and set up transactions using a designated phone number
herein referred to as the "dispatch" phone.

        Witness I continued to place orders using the "dispatch phone" and working with MSP.
On July 18, 2018, Witness I called the dispatch phone and spoke to Solano-Pena on the
speakerphone with MSP listening in. Witness I placed an order for $30 of crack cocaine and I
bag of heroin. Solano-Pena showed up at the meet place in the same silver Nissan Allima. There
was a passenger in the car. unknown to MSP. The heroin weighed.8 grams and the crack weighed
.5 grams.

         On July 23, 2018, Witness I called the dispatch phone and spoke to a different man who
told Witness I to meet him at a grocery store in Elkton. Mercedes-Soriano arrived in the black
Honda Civic and sold her I gram of heroin and .4 grams of crack cocaine. Again, this was a
controlled buy under the supervision of MSP.

         On August 3, 2018, Witness I called the dispatch phone and spoke to Solano-Pena.    After
the call. Soriano arrived at the agreed meeting place and sold her.6 grams of heroin and .6 grams
of crack cocaine. MSP stopped the vehicle; Soriano was driving. and MSP identified him as the
man who sold Witness I the drugs. After searching the car. MSP recovered another .4 grams of
heroin and $648 in cash as well as a crack pipe and burnt cocaine. Soriano provided a false name
at the time. MSP used social media to attempt to identify him and found pictures of Soriano with
Mercedes-Soriano.     The two men were later identified as brothers.

        Mercedes-Soriano and Soriano were also illegal aliens using ti'audulently obtained driver's
licenses in their respective alias names. On September 6,2018. both subjects were taken into ICE
custody following a traffic stop in a black Iionda Civic (MD Plate "3DF5059", hereinafter "black
Iionda Civic") and both men lied as to their identity, place of birth (citizenship), travel to the
United States and the documents they produced.          Both Mercedes-Soriano     and Soriano were
interviewed by ICE onIcers after being provided their rights in Spanish. Mercedes-Soriano falsely
swore under oath that he was a citizen, born in Puerto Rico. Soriano also falsely swore under oath
that he was a citizen, born in Puerto Rico as well. In fact. both men arc citizens of the Dominican
Republic.

        A towing company retrieved the black Honda Civic and stored it in Cecil County. The car
was registered in the name of Oscar Pi larte. a close friend of the Defendant. Solano-Pena, and
Soriano. PilaI1e would provide assistance to the drug dealers. among other things, by allowing
them to use a car registered in his name. knowing the men were involved in drug trafficking.
Pilarte claimed possession of the black Honda from police custody.

         On September 25, 2018, the Defendant called Pilarte Rivera from jail. The call was in
Spanish but in sum or substance the Defendant indicated he had tried to call Pilarte Rivera three
times but that the Defendant had not answered the phone. The Defendant asked about "compadre",
referring to their co-defendant Elvin Solano-Pena.        Pilarte responded that he was just with
compadre and the two would detennine if they could get "that thing done this week." Pilarte
Rivera indicated that the paperwork was all signed - referring to the false notarized document he
had obtained two days earlier. Thc two men discussed clothes in the apartment and that "your
girl" can pick up thc "othcr stuff:'     If Pilarte Rivera was able to get a key to the apartment
(apparently one was left inside), he agreed to give it to the Defendant's girl. The Defendant also
instructed Pilarte Rivera about. in words to the effect (translated from Spanish), ..that black thing
that the guy keeps bugging me about. Get with eompadre and give it to him to take to that guy.
This guy keeps bugging and bugging me. All you got to do is take it over there and leave it there.
You just ask compadre to tell you where it is and you guys take it" The two men also discussed
the worth of "gold chains" that the Defendant could sell to pay thc guy.

         DHS ICE obtained a federal search warrant for 32 I Stevens Circle. Apartment 2D.
Aberdeen. Maryland and executed it on September 26, 2018. In addition to identity documents
for The Defendant and other records, law enforcement recovered drugs packaged for distribution.
Alier laboratory testing, it was determined the drugs seized included substances contained
approximatcly 160 grams of a mixture or substance containing heroin .. 222 grams of heroin and
fcntanyl and approximately 32 grams of crack cocaine. The packaging was suhmitted for DNA
testing and tested positive for the Defendant's. The other three codefendants were excluded as
being contributors of the DNA.

         Just prior to executing the search warrant at the Defendant's address on September 26.
20 I8, investigators observed Pilarte driving the black I fonda Civic in li'ont of the leasing office.
Investigators proceeded to the leasing office in an attempt to identify all occupants utilizing the
vehiclc and encountered Pilarte and Solano-Pena.      A fcw days after the black Iionda Civic was
towed by police on September 6. 20 I8. Pilarte arrived to the barracks to prove ownership in order
to retrieve the vehicle.

        Investigators questioned both subjects about the vehicle and the reason for attempting to
obtain entry to the Stevens Circle apartment. Both Pilarte and Solano-Pena c1aimcd to have arrived


                                                  2
at the apartment to pick up some items for a friend whom they identified as German (The
Defendant's alias). Pilarte provided a Maryland driver's license and told officers he had obtained
a power of attorney from the Defendant in order to enter the 321 Stevens Circle apartment and
gather some birth certificatcs for him that he needed. Pilarte identificd himself as a naturalized
US Citizen and a nativc of the Dominican Republic.      The Defendant provided officers with a
fraudulently obtained Pennsylvania driver's license in the name of Joseph Allen Fields. In fact,
bOlh Solano-Pena and Pilarte knew there were drugs in the apartment and were there to help The
Defendant.

        During the encounter, Pilarte gave MSP consent to search the black Honda Civic after a
canine alerted on the vehicle for the presence of drugs. MSP officers recovered two cell phones
from the car that were seized as cvidcnce and subsequcntly searched pursuant to a state warrant.
One of the telephones had the same number used in the three controlled buys dcscribcd (thc so-
called "dispatch phone," The "dispatch phone" was located on the driver's seat.

        The Dcfcndant and Soriano were held in ICE custody at the Howard County Detention
Center. Other jail calls from the Defendant to his girlfriend and others included coded references
to the drugs found seized during the warrant execution at the 32 I Stevens Circle apartment on
September 26 and requested that someone retrieve the drugs (referred to sometimes as "trash" or
"chicken. ").

        At least two witnesses testified in grand jury about purchasing heroin from the Defendant.
The approximate quantity based on that testimony is more than 1 kilogram of heroin but less than
3 kilograms of heroin.    The dispatch phone records reflected the frequency of calls with the drug
customers and corroborated their individuallestimony     about drug sales.




SO STIPULATED:

::LLiblQ   v :c.b   c.. 0 V\ 5 -lea   '"   La
Ivanovich Constanzo Mercedes-Soriano
Defe dant




M, 1l el J Rctureta Esq.
Co msel for Defendant




                                                 3
